IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,527


EX PARTE LESTER CHARLES SHEPHERD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F06-89087-RQ IN THE 204th DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child younger than fourteen years and sentenced to fifteen years' imprisonment.
Applicant's conviction was affirmed on appeal.  Shepherd v. State, No. 05-07-01138-CR (Tex.
App.-Dallas, delivered December 23, 2008, no pet.). 
 Appellate counsel filed an Anders brief on direct appeal. (1) The Applicant alleges that he was
deprived of his right to file a pro se brief because counsel never sent him a copy of the trial record
as instructed.  
	The trial court has determined, based upon the record, that Applicant never received a copy
of the trial record in this case to enable him to file a pro se brief.  We find, therefore, that Applicant
is entitled to the opportunity to file a pro se brief in the appeal of the judgment of conviction in
Cause No. F06-89087-RQ from the 204th Judicial District Court of Dallas County.  The trial court
shall provide Applicant a copy of the trial record and any filing deadlines shall run from the date
Applicant receives that record.
	Applicant's remaining claims are dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: April 6, 2011
Do Not Publish
1.  Anders v. California, 386 U.S. 738 (1967).